Per Curiam.
This is a post relief proceeding raising the identical issues presented to this Court in the case of State v. Provencher, 128 Vt. 586, 270 A.2d 147 (1970). Walker and Provencher were companions in the same escapade in an escape from the Rutland County Jail. Both pleaded guilty to the crime of escape, and both'sought the same relief, the setting aside of the sentence of the respective respondents, and the vacating of the sentences which they were presently serving. The disposition of State v. Provencher, supra, governs this appeal as well.

Judgment affirmed.